Black, J.
The appellants on the 2d of March, 1901, filed their complaint in the court helow against the appellee upon a promissory note dated May 25, 1900, for $75, payable six months after date, with interest from date at the rate of six per cent, per annum, with attorney’s fees, praying judgment for $100 and costs, the same to include attorney’s fees. Judgment against the appellants was rendered on the 27th of May, 1901, and the transcript for appeal was filed in this court June 15, 1901. It was a civil case within the jurisdiction of a justice of the peace. §1500 Burns 1901. This court has no jurisdiction of an appeal in such a case. If in such a ease certain questions be involved, none of which are in this case, an appeal lies to the Supreme Court for the purpose of presenting such questions only. See §§1337f, 13371a Burns 1901, being §§6. and 8 of an act concerning appeals, etc., which became in force March 12, 1901 (Acts 1901, pi 565). See, also, Southern Ind. R. Co. v. Thompson, 27 Ind. App. 367; Shaul v. Citizens State Bank, 157 Ind. 281; Lake Erie, etc., R. Co. v. Watkins, 157 Ind. 600.
Appeal dismissed.